Citation Nr: 0218828	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  97-24 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of chondromalacia of the right patella.

2.  Entitlement to an increased (compensable) rating for 
residuals of chondromalacia of the left patella.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1983 to July 
1987.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions rendered in October 
1996 (right patellar chondromalacia) and September 2000 
(bilateral patellar chondromalacia) by the Department of 
Veterans Affairs (VA) Regional Office (RO). 

In February 1999, the Board remanded, in part, to obtain a 
VA examination.  In May 2001, the Board remanded again to 
have the veteran identify treatment providers and to 
obtain another VA examination to determine the severity of 
the service-connected patellar disabilities.  


FINDINGS OF FACT

1.  Residuals of chondromalacia of the right patella are 
manifested by minimal limitation of range of motion. 

2.  Residuals of chondromalacia of the left patella are 
manifested by minimal limitation of range of motion and 
mild discomfort with compression of the patella.

3.  An exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards attributable to the service-connected 
disabilities has not been demonstrated. 



CONCLUSIONS OF LAW

1.  Neither a schedular nor an extraschedular increase 
rating for residuals of chondromalacia of the right 
patella is not warranted.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.321(b)(1), Part 4, § 4.71a, 
Diagnostic Code 5020 (2002).

2.  Neither a schedular nor an extraschedular increase 
rating for residuals of chondromalacia of the left patella 
is not warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002); 38 C.F.R. Part 4, § 3.321(b)(1), § 4.71a, 
Diagnostic Code 5020 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 
4.2 (2002).  However, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, only the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation under 38 
C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).

The veteran contends that the patellar disabilities are 
more severe than currently evaluated, and that compensable 
evaluations should be assigned.  

The disabilities are currently rated as noncompensable.  
The Schedule provides that where, as here, there is no 
specific diagnostic code for chondromalacia, it is 
permissible to rate chondromalacia under a closely related 
disease or injury in which the functions affected, the 
anatomical localization, and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In this case, the patellar 
disabilities have been rated as analogous to synovitis 
under 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5020.  

Diagnostic Code 5020 provides that the designated 
disability will be rated on limitation of motion of 
affected parts as degenerative arthritis. Under Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joint involved.  However, when the limitation of motion of 
the specific joint involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent can 
be applied for each specific joint group affected by the 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 
C.F.R. Part 4, § 4.71a, Diagnostic Code 5003 

Diagnostic Codes 5260 and 5261 govern the rating criteria 
with regard to limitation of motion of the knee.  Under 
Diagnostic Code 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 
60 degrees; a 10 percent rating when limited to 45 
degrees; a 20 percent when limited to 30 degrees; and a 30 
percent when limited to 15 degrees.  Under Diagnostic Code 
5261, limitation of extension of the leg warrants a zero 
percent rating when extension is limited to 5 degrees; a 
10 percent rating when extension is limited to 10 degrees; 
a 20 percent when limited to 15 degrees; 30 percent when 
limited to 20 degrees; 40 percent when limited to 30 
degrees; and 50 percent when limited to 45 degrees.  
38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 5260, 5261.

As for the right patella, the medical evidence of record 
shows that the veteran sustained to post-service right 
knee injuries in both 1991 and 1995.  Multiple surgeries 
were performed to correct the veteran's right knee 
problems.  In June 1991, records from Dr. Roberts note 
that the veteran sustained a right knee injury and 
underwent an arthroscopic examination of his knee to 
correct a displaced meniscal tear.  Private treatment 
records from Dr. Roberts also show that the veteran 
underwent another arthroscopic right knee surgery in 
November 1995 for a torn medial meniscus.  VA treatment 
records from May 1996 show that the veteran had both right 
knee arthroscopy with partial medial meniscectomy and 
anterior cruciate ligament reconstruction with bone-
patella-tendon autograft.  Additional VA treatment records 
show that the veteran underwent another arthroscopic right 
knee surgery with partial synovectomy and resection of 
cyclops lesion ACL graft in November 1999.  

In a July 1999 statement, a VA physician opined in his 
report that the veteran's current right knee disability 
was not due to his service-connected chondromalacia of the 
right patella.  In August 1999, another VA physician 
stated that the veteran's service-connected condition had 
not increased "as far as his right knee is concerned 
because the increased disability is all due to post-
service injuries".

The June 2002 VA examination report stated that the 
veteran's right knee did not show signs of effusion, 
redness, swelling, crepitus, or posterior instability.  
The examiner noted mild crepitus and mild medial lateral 
instability.  In the June 2002 examination report, the 
veteran exhibited flexion to 137 degrees and extension 
that was limited by only a few degrees in his left knee.  
X-ray reports from the June 2002 examination report listed 
an impression of previous anterior cruciate ligament 
repair of the right patella, mild or borderline 
degenerative disease in the right patellofemoral joint, 
and bipartite right patella of a normal variant.  The 
examiner stated in the report that the veteran's current 
right knee problems were unlikely related to the veteran's 
service-connected right patella chondromalacia.   

In this case, the veteran has minimal limitation of range 
of motion of the right knee, although not of a degree that 
would support an increased rating under either Diagnostic 
Code 5260 or 5261.  Normal range of flexion of the knee is 
to 140 degrees.  Normal range of extension of the knee is 
to 0 degrees.  38 C.F.R. Part 4, Plate II.  In the June 
2002 examination report, the veteran exhibited flexion to 
137 degrees and extension limited by only a few degrees in 
his right knee. 

Limitation of motion and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
See VAOPGCPREC 23-97.  Diagnostic Code 5257 rates other 
impairment of the knee, recurrent subluxation or lateral 
instability, as 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  While it was 
reported that the veteran experiences mild medial lateral 
instability in the June 2002 examination report, the 
examiner also stated that the veteran's current right knee 
problems were unlikely related to his service-connected 
chondromalacia.  It appears from the medical evidence 
discussed above, that the veteran's post-service injuries 
and surgeries caused his current right knee instability 
not his service-connected condition.  Therefore, the Board 
concludes that the current medical evidence does not 
support a separate, compensable rating under Diagnostic 
Code 5257 on the basis of the presence of instability or 
subluxation in the veteran's right knee. 

A compensable rating for the right patella disability is 
not warranted under Diagnostic Code 5003, based upon 
limitation of motion, applying Diagnostic Codes 5260 and 
5261.  Also the criteria for a higher rating under 
Diagnostic Code 5257 have not been met.  The Board finds 
that the evidence shows that the noncompensable (zero 
percent) rating currently in effect for the residuals of 
chondromalacia of the right patella is in accordance with 
the Schedule. 

About the left patella, VA treatment records show the 
veteran underwent surgery, which included a partial 
synovectomy and resection of the medial plica of his left 
knee, in February 2000.  The postoperative diagnosis of 
the veteran's left knee noted that he suffered from 
synovitis, medial plica syndrome, and chondromalacia of 
the patellofemoral joint.  

The June 2002 VA examination report stated that the 
veteran's left knee did not show signs of effusion, 
swelling, crepitus, or instability.  The examiner noted 
mild discomfort with compression of the patella.  In the 
June 2002 examination report, the veteran exhibited 
flexion to 135 degrees and extension to 0 degrees in his 
left knee.  X-ray reports from the June 2002 examination 
report listed an impression of mild or borderline 
degenerative disease in the left patellofemoral joint.  
The examiner stated in the report that the veteran's left 
knee had been asymptomatic for many years following 
service and that it was "less likely than not" that the 
synovitis and medial plica in February 2000 were related 
to the veteran's service-connected left patella 
chondromalacia.  The examiner did note that the finding of 
chondromalacia in the left patellofemoral joint was more 
likely than not related to the veteran's initial service-
connected condition.   

In this case, the veteran has minimal limitation of range 
of motion, although not of a degree that would support an 
increased rating under either Diagnostic Code 5260 or 
5261.  Normal range of flexion of the knee is to 140 
degrees.  Normal range of extension of the knee is to 0 
degrees.  38 C.F.R. Part 4, Plate II.  In the June 2002 
examination report, the veteran exhibited flexion to 135 
degrees and extension to 0 degrees in his left knee. 

The Board finds that a compensable evaluation is not 
warranted for the left patella disability under Diagnostic 
Codes 5003, based upon limitation of motion, applying 
Diagnostic Codes 5260 and 5261.  The medical evidence also 
does not show that the veteran has recurrent subluxation 
or instability attributable to service-connected 
chondromalacia to warrant a compensable rating under 
Diagnostic Code 5257.  The Board finds that the evidence 
shows that the noncompensable (zero percent) rating 
currently in effect for the veteran's residuals of 
chondromalacia of the left patella is in accordance with 
the Schedule.

The Board must point out that the June 2002 X-ray report 
stated that the veteran had very mild or borderline 
degenerative disease in both of his patellofemoral joints 
and tibial spines, but degenerative disease has not been 
service-connected.  Moreover, Note (2) under Diagnostic 
Code 5003 provides that the 20 and 10 percent ratings 
based on X-ray findings alone are not applicable in rating 
conditions, in pertinent part, under Diagnostic Code 5020.  

The Board is not free to ignore the effects of pain.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in 
ordinary activities, including employment, and of 
impairment of function due to such factors as pain on 
motion, weakened movement, excess fatigability, diminished 
endurance, or incoordination.  See 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran is competent to report pain. The record 
however does not demonstrate objective evidence of 
satisfactory evidence of painful motion attributable to 
bilateral chondromalacia.  The record also does not show 
that the veteran experiences incoordination, weakened 
movement, or excess fatigability due to bilateral 
chondromalacia.  Therefore, pain does not meet or more 
nearly approximate the criteria for a compensable rating 
under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

The RO also determined that referral to the Under 
Secretary for Benefits or the Director of the Compensation 
for an extraschedular rating was not warranted.  Under 38 
C.F.R §  3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of 
an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities may is made.  
The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards.  In this case, the 
Schedule is not inadequate.  The Schedule does provide for 
higher ratings for the service-connected disabilities.  
Moreover, as discussed above, the schedular criteria for 
higher ratings have not been shown.  In addition, it has 
not been shown that the service-connected disabilities 
have  required frequent periods of hospitalization or 
produce marked interference with the veteran's employment.  
For these reasons, an extraschedular rating is not 
warranted. 

While the veteran's complaints and symptoms qualify as 
competent lay evidence, these alone unsupported by 
competent medical evidence, do not meet the rating 
criteria under the applicable Diagnostic Codes.

Competent lay evidence is any evidence not requiring that 
the proponent to have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be 
observed and described by a layperson.  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  In this 
matter, the competent medical evidence is considered more 
probative than the competent lay evidence as to the 
severity of the service-connected disabilities.  38 C.F.R. 
§ 3.159(a)(1) (2002).

In summary, the preponderance of the evidence is against 
the claims for compensable ratings for bilateral patellar 
disability under the applicable Diagnostic Codes.  

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp. 
2002).  Implementing regulations for VCAA have been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  Except for amendments not applicable, 
the provisions of the regulations merely implement the 
VCAA and do not provide any rights other than those 
provided by the VCAA.  

The Board has conducted a complete and thorough review of 
the veteran's claims folder.  The Board finds that the 
duty to notify has been met.  In this regard, the RO 
issued the veteran a Supplemental Statement of the Case 
dated in July 2002, citing 38 C.F.R § 3.159, implementing 
the VCAA, notifying the veteran which evidence, if any, he 
is to provide and which evidence, if any, will be obtained 
by the Secretary  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  
The appellant has not indicated the existence of any 
pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to these claims has been obtained and 
associated with the claims folder. 

ORDER

An increased (compensable) rating for residuals of 
chondromalacia of the right patella is denied.  

An increased (compensable) rating for residuals of 
chondromalacia of the left patella is denied.

		
	GEORGE E. GUIDO JR. 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

